Citation Nr: 0428822	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  03-00 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than February 
21, 2001 for the grant of a total disability rating based on 
individual unemployability (TDIU).

2.  Whether new and material evidence has been presented to 
reopen the issue of entitlement to service connection for 
hearing loss, left ear.  

3.  Entitlement to an increased rating for service-connected 
post-operative residuals, lumbar laminectomy L2-S1, currently 
rated as 60 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from March 1968 to September 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 Hearing Officer 
Decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.

The veteran submitted a claim, received on March 15, 2000, 
seeking increased ratings for his service-connected back 
condition, and service-connected hypertension.  He also 
sought to reopen the claims of entitlement to service 
connection for bilateral hearing loss and tinnitus.  A June 
2000 rating decision found that new and material evidence had 
not been presented to reopen the claims of entitlement to 
service connection for hearing loss and tinnitus.  The 40 
percent rating for his service-connected back condition was 
continued, and the rating from his service-connected 
hypertension was increased from noncompensable to 10 percent 
disabling, effective November 5, 1999.  

On February 21, 2001, VA received a Notice of Disagreement 
(NOD) as to the June 2000 rating decision.  He specifically 
disagreed with the decisions regarding the issues whether new 
and material evidence had been presented to reopen the claims 
of entitlement to service connection for bilateral hearing 
loss and tinnitus.  He also disagreed with the denial of an 
increased rating for his service-connected back condition.  
Finally, he claimed entitlement to service connection for 
diabetes mellitus Type II, due to herbicide exposure.  

Also on February 21, 2001, the veteran filed a formal claim 
for TDIU.

The September 2001 Hearing Officer Decision granted hearing 
loss of the right ear with an evaluation of 0 percent, 
effective March 15, 2000; granted service connection for 
tinnitus with an evaluation of 10 percent, effective March 
15, 2000; increased the veteran's service-connected back 
condition from 40 percent disabling to 60 percent disabling, 
effective March 15, 2000; granted service connection for 
peripheral neuropathy with an evaluation of 10 percent, 
effective July 9, 2001; and granted TDIU, effective February 
21, 2001.  

In July 2002, the veteran submitted an NOD as to the 
effective date of the grant of TDIU.  The NOD stated that the 
veteran desired an effective date of March 15, 2000, the 
effective date of the 60 percent disability rating for his 
service-connected back condition.  

In his VA Form 9, dated January 17, 2003, the veteran 
contended that the effective date for TDIU should be April 4, 
2000.  

The issues of whether new and material evidence has been 
presented to reopen the issue of entitlement to service 
connection for hearing loss, left ear, and entitlement to an 
increased rating for service-connected post-operative 
residuals, lumbar laminectomy L2-S1, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran's claim for TDIU was submitted in February 2001 
at which time he indicated that his disability affected 
fulltime employment in July 2000 and that he had last worked 
full time in July 2000. 


CONCLUSION OF LAW

The criteria for an effective date of July 31, 2000 for the 
grant of a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.157, 3.321, 3.400, 4.16 
(2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

					I.  VCAA

Initially, the Board notes that the provisions of the 
Veteran's Claims Assistance Act of 2000 (VCAA) are applicable 
to the matter on appeal.  Among other things, the VCAA 
provisions expanded VA's notice and duty to assist 
requirements in the development of a claim.  See 38 U.S.C. §§ 
5102, 5103, 5103A, and 5107 (West 2002).  VA has enacted 
regulations to implement the provisions of the VCAA.  See
38 C.F.R. §§ 3.102, 3.156(a), and 3.159 (2003).  
 
First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  
Here, a May 2003 letter from the RO informed the appellant of 
what evidence was needed with regard to his claim for 
entitlement to an earlier effective date for the grant of 
TDIU.            
                 
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159.  The Court of Appeals 
for Veterans Claims (CAVC) has emphasized that the provisions 
of the VCAA impose new notice requirements on the part of VA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.

Here, the May 2003 RO letter informed the appellant that VA 
was responsible for getting any VA examination reports and VA 
treatment reports.  It further stated that VA would make 
reasonable efforts to get any evidence that the veteran 
informed VA of, provided that any necessary releases and a 
valid current address for such information/records was 
provided.    
  
In addition, the December 2002 statement of the case (SOC) 
reiterated the above-described duties, stating that provided 
certain criteria were met, VA would make reasonable efforts 
to help him to obtain relevant records necessary to 
substantiate his claims, to include developing for all 
relevant records not in the custody of a Federal department 
or agency, see 38 C.F.R. § 3.159(c)(1) (2003), to include 
records from State or local governmental sources, private 
medical care providers, current or former employers, and 
other non-Federal government sources.  He was further advised 
that VA would make efforts to obtain records in the custody 
of a Federal department or agency.  See 38 C.F.R. 
§ 3.159(c)(2) (2003).  Finally, he was notified that VA would 
obtain his service medical records and other relevant records 
pertaining to his active duty that are held or maintained by 
a governmental entity, records of relevant medical treatment 
or examination at VA health care facilities or at the expense 
of VA, and any other relevant records held by any Federal 
department or agency which he adequately identifies and 
authorizes VA to obtain.  See 38 C.F.R. § 3.159(c)(3) (2003).  
Given the foregoing, the Board finds that VA has complied 
with its duty to notify the appellant of the duties to obtain 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not specifically contain the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  For instance, the December 
2002 SOC included the language of 38 C.F.R. § 3.159(b)(1).  
Thus, the May 2003 RO letter, combined with the December 2002 
SOC, complies with the section 5103 content requirements, to 
include 38 C.F.R. § 3.159(b)(1).  See also VAOPGCPREC 7-2004.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

Finally, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

				     II.  Effective Date

Here, the veteran filed a formal claim for TDIU which was 
received on February 21, 2001.  This was the effective date 
assigned for TDIU in the September 2001 Hearing Officer 
Decision.  However, the veteran is claiming that he is 
entitled to an earlier effective date.  For instance, the 
July 2002 NOD stated that the veteran desired an effective 
date of March 15, 2000, the effective date of the 60 percent 
disability rating for his service-connected back condition.  
In his VA Form 9, however, the veteran contended that the 
effective date for TDIU should be April 4, 2000.  This is the 
date that the veteran states he last worked.    

The effective date of an award of increased compensation is 
the earliest date that it is factually ascertainable that an 
increase in disability has occurred if the claim is received 
within a year from that date; otherwise, the effective date 
is the later of the date of increase in disability or the 
date of receipt of the claim.  38 U.S.C.A.            § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. 
App. 125, 126-
27 (1997).  A claim for a TDIU is, in essence, a claim for an 
increased rating.  Norris v. West, 12 Vet. App. 413, 420 
(1999).  A TDIU claim is an alternate way to obtain a total 
disability rating without recourse to a 100 percent 
evaluation under the rating schedule.  See Parker v. Brown, 7 
Vet. App. 116, 118 (1994).  Once the veteran files a formal 
claim for disability compensation under 38 C.F.R. § 3.151, he 
obtains the procedural benefits bestowed by 38 C.F.R. § 
3.155(c), which provides that an informal request for 
increase or reopening will be accepted as a claim.  Norris v. 
West, 12 Vet. App. at 417.  Under the provisions of 38 C.F.R. 
		 § 3.157(b)(1), an informal claim for increase may 
be initiated by a report of outpatient examination or 
hospitalization by VA or the uniformed services for 
previously established service-connected disabilities.  See 
Servello v. Derwinski, 3 Vet. App. 196, 200 (1992) (holding 
that a VA examination report constituted an informal claim 
for a TDIU).  

The medical evidence includes a VA progress note, dated 
January 6, 2000, that characterized the veteran's back as 
"pretty much of a mess."  There were noted to be some 
notable disc bulges at a couple of levels of his spinal cord.  
A VA progress note, dated January 24, 2000, noted that the 
veteran had chronic low back pain and disc disease.  It was 
further noted that Gabapentin was really helping.  A March 
2000 VA record in which it is noted that the veteran had 
chronic back pain, a history of three surgeries, and that a 
recent MRI of the back revealed a lot of degeneration and 
canal stenosis.  It was noted that the veteran reported good 
relief with Gabapentin.   

May 2000 VA hypertension and spine examination reports stated 
that the veteran was currently employed in marketing and that 
he worked approximately 36 hours per week.  The VA spine 
examination report stated that there was scoliosis of the 
lumbosacral spine and asymmetrical shoulders.  There was 0 to 
50 degrees of flexion and 0 to 20 degrees of extension of the 
lumbosacral spine with stated pain.  There was 0 to 20 
degrees of bilateral bending of the spine with stated pain.  
There was full rotation of the lumbosacral spine.  Heel and 
tandem walks were noted to be within normal limits and he had 
a full deep knee bend.  Romberg was negative and cranial 
nerves II through XII were grossly intact.  Muscle strength 
was 5/5 in the bilateral upper and lower extremities with 
equal grips.  The deep tendon reflexes were difficult to 
elicit due to the veteran's inability to relax.  Straight leg 
raise was negative on the right and positive on the left at 
45 degrees.  Position sense was intact.  There was some 
decreased sensation over the plantar surface of the bilateral 
toes with sensation intact over the bilateral great toes.  
The diagnosis was status-post lumbar laminectomies times 
three with multiple level residual postoperative changes.  
The VA hypertension examination report diagnosed hypertension 
and atrial fibrillation, which was noted to be of new onset.  
It was remarked that the veteran was referred to the 
emergency department for evaluation of the atrial 
fibrillation.  It was further noted that he was admitted to 
the hospital on May 16, 2000, and underwent successful 
cardioversion of the atrial fibrillation to normal sinus 
rhythm.     

A March 2001 VA note stated that the veteran's chief 
complaint was pain in the feet and back.  The veteran stated 
that he was having difficulties with the activities of daily 
living that required reaching to the feet.  

An April 12, 2001 VA general medical examination report noted 
that the veteran was unemployed.  The veteran stated that he 
was disabled secondary to his back.  It was reported that his 
prior position was in marketing, but that the business 
folded.  The veteran reported that he changed companies and 
worked in satellite installations, but that business folded 
as well.  The veteran then stated that he tried to go into 
business with another man doing satellite installations but 
was unable to work because of his back and quit.  He reported 
that the pain level in his back had increased since the last 
VA examination.  He stated that prolonged standing or walking 
greater than 15 minutes will cause pain.  He has pain on a 
daily basis, described as a burning-type pain, which 
increases with activity.  The veteran stated that he felt 
that he was unemployable secondary to his pain.  Upon 
physical examination, he ambulated with a normal gait, but 
his upper torso was somewhat stooped and leaned to the right.  
He had an obvious flat back appearance on ambulating.  He 
rose from a sitting position to a standing position and back 
using both hands to push up on the furniture and leaning to 
one side and with a slight facial grimace on getting up and 
down.  He was able to step up to the examination table.  He 
described some fatigability, stating that within 10 to 15 
minutes of ambulating and moving, he will easily fatigue and 
that it affects his endurance.  He denied using any back 
braces or canes.  He had a decreased range of motion of the 
lumbar spine and had pain on all range of motions of the 
lumbar spine and decreased movement at only 30 degrees left 
lateral movement and rotation to the left at only 15 degrees.  
He had 30 degrees of forward flexion max, with inability to 
move further because of intense pain.  He had somewhat of a 
flattened back on palpation and was tender to palpation on 
the entire lower back from the right to the left side.  No 
palpable deformities were noted and no muscle spasms were 
palpated.  No discoloration was noted and no crepitus was 
heard.  He had full active/passive range of motion of the 
joints of the lower extremities.  There was no edema, 
effusion, or laxity noted.  Lower extremity muscle strength 
was 4/5.  He had a decreased sensation to sharp in the upper 
and lower extremities.  He was able to feel some slight 
pressure and able to feel sensation to cotton wisp.  He had 
decreased sensation to pressure on the inner sides of the 
legs, but did not feel pressure on the outer portion of the 
legs near the tibia, but it was decreased otherwise to 
pressure using a sharp object.  He was unable to discern 
sharp at all in the upper and lower extremities.  The 
examiner reiterated that the veteran did feel pressure and he 
could feel the cotton wisp.  He had decreased sensation to 
the same in the feet, he was able to slightly feel a cotton 
wisp, but had to concentrate to tune in on that.  He was 
unable to feel sharp.  The veteran's gait was noted to be 
somewhat antalgic in that it was somewhat stooped and leaned 
to the right when he walked.  Leg movement cadence appeared 
to be normal otherwise.  He did walk with somewhat of a 
stiffened back.  Cranial nerves were intact, as was 
coordination.  Position sense was also intact.  Deep tendon 
reflexes were intact in the upper extremities; they were 
unable to be elicited in the lower extremities.  

A VA Form 21-4192, dated in August 2001, noted that the 
veteran had been working in satellite installation and sales.  
It was stated that the veteran was physically unable to 
install equipment and that, consequently, he was switched to 
sales and office work.  With regard to the reason for the 
veteran's termination of employment, it was stated that the 
company was being closed.  The date last worked was listed as 
"04 APR 20."  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2004).  It is the 
established policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  38 C.F.R. § 4.16(b) (2004).  Here, the 
September 2001 Hearing Officer Decision increased the 
veteran's service-connected back condition to 60 percent 
disabling, effective March 15, 2000.  His combined service 
connection rating is as follows: 50 percent from November 5; 
1999; 70 percent from March 15, 2000; and 80 percent from 
July 9, 2001.  Thus, as of March 15, 2000, the veteran does, 
in fact, meet the threshold requirement for a total 
disability rating.  38 C.F.R. § 4.16(a).  However, before a 
total rating based upon individual unemployability may be 
granted, there must also be a determination that the 
veteran's service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age or 
non-service connected 
disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

In this case, the decisions turns on when the veteran last 
worked.  In this regard, the record is in conflict with the 
veteran himself providing conflicting information.  He has 
provided evidence that he was last employed in April 2000, 
but this is in direct conflict with the report of VA 
examination in May 2000 at which time it was reported that he 
was currently employed in marketing working 36 hours a week.  
Given the contemporaneous nature of this evidence, the Board 
tends to give it more credibility.  Moreover, when the 
veteran filed his claim for TDIU in February 2001, he 
specifically stated that he had last worked full time in July 
of 2000.  Again, this tends to rebut his allegations of last 
employment in April 2000.  There is nothing to suggest, 
however, that he has worked since July 2000.  Giving the 
veteran the benefit of the doubt, the Board will accept his 
statement that he became unemployable in July 2000 and will 
thus assign July 31, 2000 as the appropriate effective date 
for the award of TDIU.  In this regard, it is recognized that 
assigning the last day of the month is somewhat arbitrary 
since the record does not establish the exact date of last 
employment; however, in view of the provisions of 38 C.F.R. 
§ 3.31 regarding the date of payment of increased 
compensation, the actual day of the month is essentially 
meaningless.  The evidence is not so evenly balanced as to 
raise doubt concerning any material issue, other than as 
specified above.  38 U.S.C.A. § 5107(b).  


ORDER

An effective date of July 31, 2000 for the grant of a total 
rating based on individual unemployability due to service-
connected disabilities is granted, subject to regulations 
governing award of monetary benefits.  


REMAND

As noted in the Introductory portion of this decision, the 
June 2000 rating decision found that new and material 
evidence had not been presented to reopen the claims of 
entitlement to service connection for hearing loss, 
bilateral, and for tinnitus, and continued the 40 percent 
rating for his service-connected back condition.  

On February 21, 2001, VA received an NOD as to the June 2000 
rating decision.  The veteran specifically disagreed with the 
decisions regarding the issues whether new and material 
evidence had been presented to reopen the claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  He also disagreed with the denial of an 
increased rating for his service-connected back condition.  

The September 2001 Hearing Officer Decision granted hearing 
loss of the right ear with an evaluation of 0 percent, 
effective March 15, 2000; granted service connection for 
tinnitus with an evaluation of 10 percent, effective March 
15, 2000; increased the veteran's service-connected back 
condition from 40 percent disabling to 60 percent disabling, 
effective March 15, 2000.  The issue regarding tinnitus is 
moot, as the claim has been granted.  Such is also the case 
with regard to right ear hearing loss.    

However, the RO has not issued a statement of the case as to 
the issues of whether new and material evidence had been 
presented to reopen the claim of entitlement to service 
connection for hearing loss, left ear, and entitlement to an 
increased rating for his service-connected back condition, 
and no appeal has been perfected.  The United States Court of 
Appeals for Veterans Claims (Court) has held that where a 
notice of disagreement has been filed with regard to an 
issue, and a statement of the case has not been issued, the 
appropriate Board action is to remand the issue to the RO for 
issuance of a statement of the case.  Manlincon v. West, 12 
Vet. App. 238 (1999).  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

The RO should issue the appellant and his 
representative a statement of the case 
with regard to the issues of whether new 
and material evidence had been presented 
to reopen the claim of entitlement to 
service connection for hearing loss, left 
ear, and entitlement to an increased 
rating for his service-connected back 
condition.  The appellant should be 
informed of the actions necessary to 
perfect an appeal on those issues.  If, 
and only if, an appeal is perfected, the 
case should then be sent to the Board for 
appellate consideration.  NOTE: the 
decision on this claim may not be 
announced in an SSOC.  38 C.F.R. § 
19.31(a) (2004).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



